Order entered January 28, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01460-CR

                              THE STATE OF TEXAS, Appellant

                                              V.

                              GEORGE THOMPSON, Appellee

                     On Appeal from the County Criminal Court No. 6
                                  Dallas County, Texas
                         Trial Court Cause No. MA17-13978-G

                                          ORDER
       We REINSTATE this appeal.

       On January 8, 2019, we ordered the trial court to make findings of fact and conclusion of

law regarding the trial court’s ruling on George Thompson’s motion to suppress. We have

received a supplemental clerk’s record containing the trial court’s January 24, 2019 findings of

fact and conclusion of law.

       We ORDER the State’s brief due within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                     /s/   CORY L. CARLYLE
                                                           JUSTICE